DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,152,937 (the ‘937 patent, hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same embodiment of the invention.  In particularly, claims 1-20 of the ‘937 patent teaches a level shifter, and a method thereof, comprising first and second input terminals, complementary first and second input signals, first and second output terminals, complementary first and second output signals, an input circuit, a tracking circuit, and a cross-latch circuit with the connections and operations as recited in claims 21-40 of the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 31, the recitation “a low voltage of the high voltage domain” on line 11 is indefinite because it is an unclear antecedent basis since it is not clear if it is referred to the “a low voltage of the high voltage domain” recited earlier on line 9 of the claim, or to something else.  Clarification and/or appropriated correction is required.
Claims 32-36 are indefinite because they depend on claim 31.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25, 28-36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dey et al. (US 2016/0036441).
For claim 21, Figure 4 of Dey et al. teaches a level shifter, comprising: first and second input terminals (IN_1V and INB_1V) configured to receive complementary first and second input signals (IN_1V and INB_1V) of a low voltage domain (0V-1V); first and second output terminals (C, D) configured to provide complementary first and second output signals (C, D) of a high voltage domain (REFP-DVDD); an input circuit (M1-M2, 280A-280D) coupled between the first and second input terminals (IN_1V and INB_1V) and the first and second output terminals (C, D), and further coupled with control nodes (X, Y) configured to provide first and second control signals (Y, X) based on the complementary first and second input signals (IN_1V and INB_1V); a tracking circuit (M7-M10) coupled with the control nodes (Y, X), and configured to generate first and second tracking signals (signal at gate of M5, and signal at gate of M6) based on the first and second control signals (Y, X); and a cross-latch circuit (M3-M6, M14, and the NMOS transistor connected with M14 and REFP) coupled with the tracking circuit (M7-M10), and configured to provide the complementary first and second output signals (C, D) of the high voltage domain to the first and second output terminals (C, D) based on the tracking signals (signal at gate of M5, and signal at gate of M6).
For claim 22, Figure 4 of Dey et al. teaches wherein in response to the complementary first and second input signals (IN_1V and INB_1V) toggling, the cross-latch circuit (M3-M6, M14, and the NMOS transistor connected with M14 and REFP) is configured to change a state of the complementary first and second output signals (C, D) with a voltage swing between a low voltage (REFP) of the high voltage domain and a high voltage (DVDD) of the high voltage domain. 
For claim 23, Figure 4 of Dey et al. teaches the tracking circuit (M7-M10) is configured to output the first tracking signal (signal at gate of M5) to the cross-latch circuit (M3-M6, M14, and the NMOS transistor connected with M14 and REFP) according to which is greater between the first control signal (Y) and the low voltage (REFP) of the high voltage domain; and the tracking circuit (M7-M10) is configured to output the second tracking signal (signal to gate of M6) to the cross-latch circuit (M3-M6, M14, and the NMOS transistor connected with M14 and REFP) according to which is greater between the second control signal (X) and the low voltage (REFP) of the high voltage domain (see [0043]-[0045]).
For claim 24, Figure 4 of Dey et al. teaches wherein the first and second tracking signals (signal at gate of M5, and signal at gate of M6) are provided in the high voltage domain (REFP_DVDD), and the first and second control signals (Y, X) are provided in either the high voltage domain REFP_DVDD) or the low voltage domain (0V-1V).
For claim 25, Figure 4 of Dey et al. teaches wherein the first and second control signals (Y, X) are configured to swing between a low voltage of the low voltage domain (0V) and a high voltage (DVDD) of the high voltage domain.
For claim 28, Figure 4 of Dey et al. teaches wherein the cross-latch circuit (M3-M6, M14, and the NMOS transistor connected with M14 and REFP) includes: a first PMOS transistor (M6) and a first NMOS transistor (M14) connected in series between a high voltage (DVDD) of the high voltage domain and a low voltage (REFP) of the high voltage domain, wherein a junction (C) of the first PMOS transistor (M6) and the first NMOS transistor (M14) forms the first output terminal (C), wherein a gate terminal of the first PMOS transistor (M6) is connected to receive the second tracking signal (signal at gate of M6 from M8 and M10); and a second PMOS transistor (M5) and a second NMOS transistor the NMOS transistor connected with M14 and REFP) connected in series between the high voltage (DVDD) of the high voltage domain and the low voltage (REFP) of the high voltage domain, wherein a junction (D) of the second PMOS transistor (M5) and the second NMOS transistor (the NMOS transistor connected with M14 and REFP) forms the second output terminal (D), wherein a gate terminal of the second PMOS transistor (M5) is connected to receive the first tracking signal (signal at gate of M5 from M7 and M9).
For claim 29, Figure 4 of Dey et al. teaches the first output terminal (C) is connected to a gate terminal of the second NMOS transistor (the NMOS transistor connected with M14 and REFP); the second output terminal (D) is connected to a gate terminal of the first NMOS transistor (M14); and the cross-latch circuit (M3-M6, M14, and the NMOS transistor connected with M14 and REFP) is configured to latch the complementary first and second output signals (C, D).
For claim 30, Figure 4 of Dey et al. teaches wherein the tracking circuit (M7-M10) includes: a first cross-coupled PMOS transistor pair (M7, M9) having a first input (terminal of M9 receiving REFP) connected to the low voltage (REFP) of the high voltage domain, a second input (connection of M9 and M7 at Y) connected to a first control node (Y connection of M9 and M7) to receive the first control signal (Y), and an output node (connection of M9 and M7 to gate of M5) configured to output the first tracking signal (signal at gate of M5) to the gate terminal of the second PMOS transistor (M5) of the cross-latch circuit (M3-M6, M14, and the NMOS transistor connected with M14 and REFP); and a second cross-coupled PMOS transistor pair (M8, M10) having a first input (terminal of M10 receiving REFP) connected to the low voltage (REFP) of the high voltage domain, a second input (connection of M8 and M10 at X) connected to a second control node (X connection of M8 and M10) to receive the second control signal (X), and an output node (connection of M8 and M10 to gate of M6) configured to output the second tracking signal (signal at gate of M6) to the gate terminal of the first PMOS transistor (M6) of the cross-latch circuit (M3-M6, M14, and the NMOS transistor connected with M14 and REFP).
For claim 31, Figure 4 of Dey et al. teaches a level shifter, comprising: first and second input terminals (IN_1V and INB_1V) configured to receive complementary first and second input signals (IN_1V and INB_1V) of a low voltage domain (0V-1V); first and second control nodes (Y, X) configured to provide first and second control signals (Y, X) based on the complementary first and second input signals (IN_1V and INB_1V), wherein the first and second control signals (Y, X) are provided in either the low voltage domain (0V-1V) or a high voltage domain (REFP-DVDD); a tracking circuit (M7-M10) including a first cross-coupled PMOS transistor pair (M7, M9) configured to output a first tracking signal (signal at gate or M5) according to which is greater between the first control signal (Y) and a low voltage of the high voltage domain (REFP), and a second cross-coupled PMOS transistor pair (M8, M10) configured to output a second tracking signal (signal at gate of M6) according to which is greater between the second control signal (X) and a low voltage (REFP) of the high voltage domain; and a cross-latch circuit (M3-M6, M14, and the NMOS transistor connected with M14 and REFP)  including a first PMOS transistor (M6) and a first NMOS transistor (M14) connected in series between a high voltage (DVDD) of the high voltage domain and the low voltage (REFP) of the high voltage domain, and a second PMOS transistor (M5) and a second NMOS transistor (the NMOS transistor connected with M14 and REFP) connected in series between the high voltage (DVDD) of the high voltage domain and the low voltage (REFP) of the high voltage domain, wherein a gate terminal of the first PMOS transistor (M6) is connected to receive the second tracking signal (signal at gate of M6 from M8 and M10), wherein a gate terminal of the second PMOS transistor (M5) is connected to receive the first tracking signal (signal at gate of M5 from M7 and M9), and wherein the cross-latch circuit (M3-M6, M14, and the NMOS transistor connected with M14 and REFP) is configured to output complementary first and second output signals (C, D) in the high voltage domain based on the first tracking signal (signal at gate of M5 from M7 and M9) and the second tracking signal (signal at gate of M6 from M8 and M10).
For claim 32, Figure 4 of Dey et al. teaches wherein: a junction of the first PMOS transistor (M6) and the first NMOS transistor (M14) forms a first output terminal (C); and a junction of the second PMOS transistor (M5) and the second NMOS transistor (the NMOS transistor connected with M14 and REFP) forms a second output terminal (D).
For claim 33, Figure 4 of Dey et al. teaches the first output terminal (C) is connected to a gate terminal of the second NMOS transistor (the NMOS transistor connected with M14 and REFP); the second output terminal (D) is connected to a gate terminal of the first NMOS transistor (M14); and the cross-latch circuit (M3-M6, M14, and the NMOS transistor connected with M14 and REFP) is configured to latch the complementary first and second output signals (C, D).
For claim 34, Figure 4 of Dey et al. teaches the level shifter further comprising an input circuit (M1-M2, 280A-280D) including: a first PMOS transistor (PMOS 355 inside 280C, see Figure 3B for PMOS 355) and a first NMOS transistor (NMOS 305 inside 280D, see Figure 3A for NMOS 305) connected in series between the first output terminal (C) and the first input terminal (IN_1V), wherein a junction (Y) of the first PMOS transistor (PMOS 355 inside 280C, see Figure 3B for PMOS 355) and the first NMOS transistor (NMOS 305 inside 280D, see Figure 3A for NMOS 305) forms the first control node (X), wherein a gate terminal of the first PMOS transistor is connected to the low voltage of the high voltage domain (see PMOS 355 inside 280C, see Figure 3B for PMOS 355), and wherein a gate terminal of the first NMOS transistor is connected to a high voltage of the low voltage domain (see NMOS 305 inside 280D, see Figure 3A for NMOS 305); and a second PMOS transistor (PMOS 355 inside 280A, see Figure 3B for PMOS 355) and a second NMOS transistor (NMOS 305 inside 280B, see Figure 3A for NMOS 305) connected in series between the second output terminal (D) and the second input terminal (INV_1B), wherein a junction (X) of the second PMOS transistor (PMOS 355 inside 280A, see Figure 3B for PMOS 355) and the second NMOS transistor (NMOS 305 inside 280B, see Figure 3A for NMOS 305) forms the second control node (X), wherein a gate terminal of the second PMOS transistor (see PMOS 355 inside 280A, see Figure 3B for PMOS 355) is connected to the low voltage of the high voltage domain, and wherein a gate terminal of the second NMOS transistor is connected to the high voltage of the low voltage domain (see NMOS 305 inside 280B, see Figure 3A for NMOS 305).
For claim 35, Figure 4 of Dey et al. teaches the input circuit (M1-M2, 280A-280D) further including a third PMOS transistor (see PMOS 350 inside 280C, see Figure 3B for PMOS 350) connected in series between the first PMOS transistor (see PMOS 355 inside 280C, see Figure 3B for PMOS 355) and the first control node (Y); a fourth PMOS transistor (see PMOS 350 inside 280A, see Figure 3B for PMOS 350) connected in series between the second PMOS transistor (see PMOS 355 inside 280A, see Figure 3B for PMOS 355) and the second control node (X); a third NMOS transistor (NMOS 310 inside 280D, see Figure 3A for NMOS 310) connected in series between the first NMOS transistor (NMOS 305 inside 280D, see Figure 3A for NMOS 305) and the first control node (Y); and a fourth NMOS transistor (NMOS 305 inside 280B, see Figure 3A for NMOS 305) connected in series between the second NMOS transistor (NMOS 305 inside 280B, see Figure 3A for BMOS 305) and the second control node (X).
For claim 36, Figure 4 of Dey et al. teaches wherein: the first cross-coupled PMOS transistor pair (M7, M9) of tracking circuit (M7-M10) includes a first input (terminal of M9 receiving REFP) connected to the low voltage (REFP) of the high voltage domain, a second input (connection of M9 and M7 at Y) connected to the first control node (Y connection of M9 and M7) to receive the first control signal (Y), and an output node (connection of M9 and M7 to gate of M5) configured to output the first tracking signal (signal at gate of M5); and a second cross-coupled PMOS transistor pair (M8, M10) of the tracking circuit (M7-M10) includes a first input (terminal of M10 receiving REFP) connected to the low voltage (REFP) of the high voltage domain, a second input (connection of M8 and M10 at X) connected to the second control node (X connection of M8 and M10) to receive the second control signal (X), and an output node (connection of M8 and M10 to gate of M6) configured to output the second tracking signal (signal at gate of M6).
For claim 37, Figure 4 of Dey et al. teaches a method for level shifting, the method comprising: receiving, at first and second input terminals (IN_1V, INB_1V), complementary first and second input signals (IN_1V, INB_1V) of a low voltage domain (0V-1V); providing, at first and second control nodes (Y, X), first and second control signals (Y, X) based on the complementary first and second input signals (IN_1V, INB_1V), wherein the first and second control signals (Y, X) are provided in either the low voltage domain (0V-1V) or a high voltage domain (REFP-DVDD); generating, with a tracking circuit (M7-M10), first and second tracking signals (signal to gate of M5, and signal to gate of M6) based on the first and second control signals (Y, X); and outputting, with a cross-latch circuit (M3-M6, M14, and the NMOS transistor connected with M14 and REFP), complementary first and second output signals (C, D) in the high voltage domain (REFP, DVDD) based on the tracking signals (signal to gate of M5, signal to gate of M6).
For claim 38, Figure 4 of Dey et al. teaches the method further comprising: in response to toggling the complementary first and second input signals (IN_1V, INB_1V), changing a state of the complementary first and second output signals (C, D) with a voltage swing between a low voltage (REFP) of the high voltage domain and a high voltage (DVDD) of the high voltage domain. 
For claim 39, Figure 4 of Dey et al. teaches outputting the first tracking signal (signal at gate of M5) to the cross-latch circuit (M3-M6, M14, and the NMOS transistor connected with M14 and REFP) according to which is greater between the first control signal (Y) and the low voltage (REFP) of the high voltage domain; and outputting the second tracking signal (signal to gate of M6) to the cross-latch circuit (M3-M6, M14, and the NMOS transistor connected with M14 and REFP) according to which is greater between the second control signal (X) and the low voltage (REFP) of the high voltage domain (see [0043]-[0045]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al. (US 2016/0036441).
For claims 26 and 40, Figure 4 of Dey et al. teaches a level shifter, and method thereof, that includes all the limitations of these claims except for wherein the low voltage of the high voltage domain and the high voltage of the low voltage domain are approximately the same.  However, it is seen that the specific value for the low voltage of the high voltage domain, and the specific value for the high voltage of the low voltage domain are merely a design choice depending on the need of the circuit designer for a specific application.  Therefore, it would have been obvious to one having ordinary skilled in the art at the time before the invention was effectively filed to modify the level shifter in Figure 4 of Dey et al. so that the low voltage of the high voltage domain and the high voltage of the low voltage domain are approximately the same for the purpose of achieving a desired shifting voltage range for a specific of application, depending on the need of the circuit designer for the circuit be applied in a specific application and environment.
For claim 27, the combination/modification of Figure 4 of Dey et al. as discussed above in claim 26 teaches all the limitations of this claim except for wherein the high voltage of the high voltage domain is approximately 3.3V, the low voltage of the high voltage domain and the high voltage of the low voltage domain are approximately 1.8V, and the low voltage of the low voltage domain is ground.  However, a specific voltage level of a voltage domain in a level shifter is merely a design choice, depending o the need of the circuit designer for a specific application.  Therefore, it would have been obvious to one having ordinary skilled in the art at the time before the invention was effectively filed to modify the level shifter in Figure 4 of Dey et al. so that the high voltage of the high voltage domain is approximately 3.3V, the low voltage of the high voltage domain and the high voltage of the low voltage domain are approximately 1.8V, and the low voltage of the low voltage domain is ground for the purpose of achieving a specific power consumption of the circuitry and/or achieving a desired shifting voltage range for a specific of application, depending on the need of the circuit designer for the circuit be applied in a specific application and environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842